DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is response to the application filed on 06/04/2021.
Claims 1-20 are pending and herein considered.
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Drawings
The drawings were received on 06/04/2021.  These drawings are reviewed and accepted by the Examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/04/2021 (which documents listed have been submitted in the U.S Application No. 16/506,996 filed 12/11/2019), is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of non-statutory double patenting as being unpatentable over claim(s) 1-30 of U.S. Patent No. 11,032,750 (Application no. 16/506,996). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application merely broaden the scope of the claims of U.S. Patent No. 11,032,750 (Application no. 16/506,996), in which the ordering of some limitations is changed, the wording is slightly modified, or slight changes in the limitations that would have been obvious to one of ordinary skill in the art have been made. It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art and where the patent and the application are directed relates generally to detecting that a timer has expired prior to completing a handover of the UE from a source base station (BS) to a target BS and selectively maintaining, based at least in part on detecting that the timer has expired and whether a connection between the UE and the source BS satisfies a connection condition, the connection, wherein the UE maintains the connection based at least in part on the connection satisfying the connection condition. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify claims 1-30 of U.S. Patent No. 11,032,750 (Application no. 16/506,996) to teach the invention of the claims 1-20 of the current application.
CLAIM INTERPRETATION

 The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)      the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)      the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Claims limitation “means for detecting”, “means for selectively maintaining”, “means for transmitting”, “means for declaring”, “means for using”, “means for releasing” and “means for triggering” in claims 15-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 8 and 15 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Min et al. (U.S 2011/0294508) in view of NPL - ZTE CORPORATION: "RLF analysis on make before break solution", 3GPP Draft; R2-166608, 3GPP TSG RAN WG2 Meeting #95bis Kaohsiung, 10 - 14 October 2016, 3 Pages; hereinafter “NPL-R2-166608” further in view of Basu Mallick et al. (U.S 2016/0174124).
For claim 1: 
Min discloses a method of wireless communication performed by a user equipment (UE) (see Min, abstract, figure1; mobile station performs handover between base stations (the micro cell from the macro cell)), comprising: 
detecting that a timer has expired prior to completing a handover of the UE from a source base station (BS) to a target BS (see Min, paragraph [0008]; it fails to ensure enough time to perform a handover, so a Radio Link Failure (RLF) may take place before the handover to the macro BS is completed); 
Min does not explicitly disclose selectively maintaining, based at least in part on detecting that the timer has expired and whether a connection between the UE and the source BS satisfies a connection condition, the connection, wherein the UE maintains the connection based at least in part on the connection satisfying the connection condition; and transmitting, to the source BS, a message when the connection is maintained.  
NPL-R2-166608, from the same or similar fields of endeavor, discloses the handover failure while the source connection is kept, while the connection to the source cell(s) is kept during the make-before-break handover, the UE releases the source connection and continues the handover procedure upon RLF (see NPL-R2-166608, section 2, 2.1, 2.2; the RLF should be performed for a connection which is maintained).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the method for RLF analysis on make before break solution as taught by NPL-R2-166608. The motivation for doing this is to provide a system networks enhanced the UE has experienced a handover failure, thereby improving communications of the UE such as unnecessary power consumption; UL interference; extra service latency; extra packet loss.
Min- NPL-R2-166608, does not explicitly disclose a threshold connection condition.
Basu Mallick, from the same or similar fields of endeavor, discloses after receiving the handoff command message the mobile terminal detaches from the source radio cell thereby stopping communication with the source base station and the handoff execution condition, included in the received handoff command message, corresponds to an indication to trigger execution of the handoff based on pre-configured threshold values for the signal strength or signal quality of a source and/or target radio cell (see Basu Mallick, paragraph [0116]-[0122]; where the threshold value for the signal strength corresponds to a threshold value for the reference signal received power, RSRP and also see Basu Mallick, paragraph [0124]-[0125]; [0020]; [0022];  the source eNB configures the UE measurement procedures according to the area restriction information and measurements provided by the source eNB may assist the function controlling the UE's connection mobility, and see Basu Mallick, paragraph [0040]; a UE CONTEXT RELEASE REQUEST message including an explicit GW Context Release Indication is sent by the source HeNB, in order to indicate that the HeNB GW may release of all the resources related to the UE context).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the method for threshold connection condition as taught by Basu Mallick. The motivation for doing this is to provide a system networks where can improve handover procedure.
For claim 8: 
For claim 8, claim 8 is directed to a user equipment (UE) for wireless communication which has similar scope as claim 1. Therefore, claim 8 remains un-patentable for the same reasons.
For claim 15:
For claim 15, claim 15 is directed to an apparatus for wireless communication which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reasons.
Claims 2, 9 and 16 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Min et al. (U.S 2011/0294508) in view of NPL - ZTE CORPORATION: "RLF analysis on make before break solution", 3GPP Draft; R2-166608, 3GPP TSG RAN WG2 Meeting #95bis Kaohsiung, 10 - 14 October 2016, 3 Pages; hereinafter “NPL-R2-166608” further in view of Basu Mallick et al. (U.S 2016/0174124) further in view of Fong et al. (WO2017/138978A1).
(Note; Fong et al. (WO2017/138978A1) is IDS submitted on U.S Application No. 16/506,996 filed 12/11/2019).
For claims 2, 9 and 16:
In addition to rejection in claims 2, 9 and 16, Min- NPL-R2-166608- Basu Mallick further disclose wherein the message is associated with indicating to the source BS that a handover failure has occurred between the UE and the target BS (see Basu Mallick, at least paragraph [0125]; [0128]; [0130]; 0134]-[0136]; [0142];  the mobile terminal is to trigger execution of the handoff to the target base station). 
Fong, from the same or similar fields of endeavor, also discloses the UE may perform an RRC re-establishment procedure with the target eNB (see Fong, at least pages 8; the UE may continue to receive downlink transmissions from a source eNB (for example, source eNB 110-1) while a HO operation occurs with a target eNB and page 30).  
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the method as taught by Fong. The motivation for doing this is to provide a system networks where can improve handover procedure which reduce the HO interruption time.
Claims 3-6, 10-13, 17-19 and 20 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Min et al. (U.S 2011/0294508) in view of NPL - ZTE CORPORATION: "RLF analysis on make before break solution", 3GPP Draft; R2-166608, 3GPP TSG RAN WG2 Meeting #95bis Kaohsiung, 10 - 14 October 2016, 3 Pages; hereinafter “NPL-R2-166608” further in view of Basu Mallick et al. (U.S 2016/0174124) further in view of Jung et al. (U.S 2017/0048898).
For claims 3, 10 and 17: 
In addition to rejection in claims 3, 10 and 17, Min- NPL-R2-166608- Basu Mallick further disclose determination of whether or not the handoff execution condition is met (see Basu Mallick, at least paragraph [0111]; [0116]), but does not explicitly disclose detecting that the connection does not satisfy the connection condition; and declaring a radio link failure based at least in part on detecting that the connection does not satisfy the connection condition 
Jung, from the same or similar fields of endeavor, discloses a problem occurs in the link between the current serving cell and the terminal and a method for declaring a radio link failure (RLF) performed by a user equipment (UE) in a wireless communication system is provided where an RRC connection configuration procedure, the validity of the RLF report indicates that the UE is interrupted by a connection failure and the RLF report is not yet transmitted to the network due to this failure including information on measurement satisfying a triggering condition (see Jung, at least paragraph [0149]; [0159]; [0222]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises the method as taught by Jung. The motivation for doing this is to provide a system networks where service interruption time may be reduced.
For claims 4, 11 and 18: 
In addition to rejection in claims 4, 11 and 18, Min- NPL-R2-166608-Basu Mallick-Jung further disclose -Fong does not explicitly disclose using a radio link failure recovery mechanism based at least in part on declaring the radio link failure (see Jung, at least paragraph [0011]; a method for declaring a radio link failure (RLF) performed by a user equipment (UE) in a wireless communication system is provided). The motivation for doing this is to provide a system networks where service interruption time may be reduced.
For claims 5, 12 and 19:
In addition to rejection in claims 5, 12 and 19, Min- NPL-R2-166608-Basu Mallick-Jung further disclose releasing the connection based at least in part on declaring the radio link failure (see NPL-R2-166608, at least section 2, 2.1, 2.2; the RLF of the target connection while the source connection is released and handover failure while the source connection is released, also see proposal 2,4-5). The motivation for doing this is to provide a system networks enhanced the UE has experienced a handover failure, thereby improving communications of the UE such as unnecessary power consumption; UL interference; extra service latency; extra packet loss. 
For claims 6, 13 and 20:
In addition to rejection in claims 6, 13 and 20, Min- NPL-R2-166608-Basu Mallick-Jung further discloses triggering a radio resource control connection (RRC) reestablishment after a release of the source BS (see NPL-R2-166608, at least session 2, 2.2; proposal 4; While the connection to the source cell(s) is released during the make-before-break handover, the UE triggers the RRC re-establishment procedure upon RLF/HOF). The motivation for doing this is to provide a system networks enhanced the UE has experienced a handover failure, thereby improving communications of the UE such as unnecessary power consumption; UL interference; extra service latency; extra packet loss. 
Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Deenoo et al. (U.S. 11,419,173), discloses the WTRU may be configured to maintain a BFR timer specific to each serving cell, and the BFR timer may be used to determine how long the beam recovery may be attempted before a radio link failure is declared. Krishnamurthy et al. (U.S 2013/0301542), discloses UE can suspend UL until T310 expires and then attempt RRC connection re-stablishment if the EPDCCH is not configured before the timer expires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
11/05/2022